DETAILED ACTION
Claims 1-13 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 10 January 2019 are accepted.
Information Disclosure Statement
The information disclosure statement filed 14 May 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, non-patent literature (NPL) document number 20 is missing a copy. Item number 20 is listed as: H. Stahl “On the convergence of generalized Padé approximants,” Constructive Approximation, vol. 5, pp. 221-240 1989.
Examiner further notes that NPL document number 2 is actually a reference to patent documents in the form of US patents. These patents have been considered.
Examiner further notes that the copy provided for NPL document number 15 “Complex Analysis in One Variable” 2nd Edition (1985) only has the table of contents. Examiner is assuming that only the table of contents is “information or that portion which caused it to be listed.” This book as only been considered for the information provided in the copy and has not been considered for any pages absent from the provided copy.
Specification/Drawings
The disclosure is objected to because of the following informalities:
Figure 31 appears to refer to equations by equation number but these equations numbers do not seem to correspond to the corresponding numbered equations presented in the Specification. For example, Specification page 17 paragraph 103 equation (13) is not an equation for calculation of x. In contrast, discussion of moments in the Specification appears to begin Specification paragraph 205 et seq. The other equations in figure 31 are similarly mismatched.
The equation mismatch of figure 31 appears to be the result of importing the flowchart from Applicant’s paper: Liu, C., et al. “Probabilistic Power Flow Analysis Using Multidimensional Holomorphic Embedding and Generalized Cumulants” IEEE Transactions on Power Systems, vol. 33, issue 6, pp. 7132-7142 (11 June 2018) [herein “Liu”]. Specifically, Liu figure 3 is identical to instant application figure 31. By comparison of the equations in Liu referenced in Liu figure 3 Applicant may correct the identified equations to the corresponding equations which were meant to be referred to in figure 31.
Appropriate correction is required.
Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12 third clause recites “calculated form the coefficients” which appears to be typographic error for “calculated from the coefficients”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 first clause recites “a unique embedding method.” The term "unique" in claim 12 is a subjective or relative term which renders the claim indefinite. The term "unique" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of 
Dependent claim 13 is rejected for depending upon a rejected claim.
§101 Streamlined Eligibility
The claims 1, 10, and 12 are directed towards the practical application of controlling voltage of an AC power system. Claim 1 claims adjusting multiple control elements of the AC power system. Claim 10 claims controlling load consumption to prevent voltage collapse. Claim 12 claims controlling reactive power resources to maintain bus voltage magnitudes. Controlling power flow in an AC system by any of these means is a technological field. Accordingly, the instant claims are considered subject matter eligible under 35 U.S.C. §101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-9, 12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US patent 10,796,037 B1 Trias [herein “Trias”].
Claim 1 recites “1. A multi-dimensional holomorphic embedding method for voltage control of an AC power system.” Trias column 5 lines 60-66 disclose: 
From the point of view of steady-state powerflows, controls are additional equality constraints on the problem. In turn, each constraint necessarily introduces a corresponding controlling variable, also known as the controlling resource, in order to keep the number of equations and the number of degrees of freedom (i.e., the actual number of free variables) balanced.
Under the broadest reasonable interpretation each controlling variable and degree of freedom is a respective dimension of the method.
Trias column 6 lines 47-54 disclose:
                        
                            
                                
                                    Q
                                
                                
                                    p
                                
                            
                        
                     at the limiting value, and the voltage is allowed to depart from the setpoint. This last behavior is therefore equivalent to that of a PQ-type bus. To accommodate this bus-type switching behavior under the holomorphic embedding technique, a suitable embedding must be devised.
The holomorphic embedding technique is a holomorphic embedding method.
Trias column 14 lines 30-32 disclose “obtain powerflow solutions that observe and enforce control limits for a given network model under various realizations of the load, generation, and other parameters.” Observing is assessing, Enforcing control is controlling. Trias column 5 lines 58-60 disclose “several types of control devices on the network, designed to regulate voltage, VARs flow, or other magnitudes.” Control devices designed to regulate voltage is controlling voltage.
Claim 1 further recites “by one or more processors.” Trias column 13 lines 17-18 disclose “a computing device 303 having at least one processor or central processing unit (CPU).”
Claim 1 further recites “embedding multiple independent symbolic variables representing multiple control elements of the AC power system into AC power flow equations that describe the AC power system.” Trias column 7 lines 7-11 disclose “The expressions for the limits on the control resources                         
                            
                                
                                    Q
                                
                                
                                    p
                                
                            
                        
                     constitute additional inequality constraints. To encode these together with the above equality constraints into one single constraint equation for each bus, the following expression is devised, which replaces equation (4): [equation (5)].” The control resources define how the reactive power is to be controlled among the distributed available reactive power resources. Each designation of reactive power is a respective control element and corresponding variable.
Claim 1 further recites “analytically solving voltages for targeted buses of the AC power system in a form of multivariate power series or multivariable Padé approximants about the multiple independent symbolic variables such that coefficients of the multivariate power series or multivariable Padé approximants are obtained non-iteratively.” From the above list of alternatives the Examiner is selecting “multivariate power series.”
Note: Examiner is interpreting the claim language “about the multiple independent symbolic variables” as only being applied to the alternative “multivariable Padé approximants” and therefore the “multivariate power series” is not required by the claim to be “about the multiple independent symbolic 
Trias column 8 lines 64-67 disclose “Having computed the power series, the last step of the HELM method consists in evaluating the voltages at s=1 by means of analytic continuation. By virtue of Stahl's theorem, near-diagonal Padé approximants provide this directly.” Computing the power series and obtaining a solution is analytically solving voltages for the buses in the form of a multivariate power series. Trias column 2 lines 62-64 discloses “The method, from here onwards termed the Holomorphic Embedding Load-flow Method (HELM), is non-iterative.”
Claim 1 further recites “and jointly adjusting the multiple control elements according to the multivariate power series or multivariable Padé approximants to control voltages of the targeted buses.” From the above list of alternatives the Examiner is selecting “multivariate power series.”
Trias column 12 lines 33-40 disclose “the final solution is easily obtained from the values of all partial solutions: [equation (26)].” Trias column 12 equation (26) discloses “                        
                            
                                
                                    Q
                                
                                
                                    p
                                
                            
                            =
                            ⋯
                        
                    .” Solving for                         
                            
                                
                                    Q
                                
                                
                                    p
                                
                            
                        
                     is solving the power flow equations to obtain reactive power resources. The obtained reactive power resource solution is indicating respective outputs for the plurality of reactive power resources of the environment.
Trias column 14 lines 30-34 disclose “obtain powerflow solutions that observe and enforce control limits for a given network model under various realizations of the load, generation, and other parameters. The generalization … to any other minimization procedure….” Enforcing control limits is controlling outputs to maintain bus voltage magnitudes. See further Trias column 10 lines 13-17.
Claim 5 further recites “5. The multi-dimensional holomorphic embedding method of claim 1, wherein the multiple control elements include generators, shunt capacitors, shunt reactors, static synchronous compensators, or static VAR compensators.” From the above list of alternatives the Examiner is selecting “generators.”
Trias column 6 lines 1-6 disclose “automatic voltage regulation (AVR) at so-called PV buses, where the controlling resource is the reactive injection Q provided by the attached generator. Other examples of control resources are the tap ratio a in regulating transformers (so-called ULTC transformers), or the number of steps in switched shunt capacitor banks.”
6. The multi-dimensional holomorphic embedding method of claim 1, wherein the analytically solving includes identifying a physical germ solution describing initial physical conditions of the AC power system.” Trias column 7 lines 19-24 disclose:
general guidelines of the HELM method regarding the reference solution at s=0, i.e., the solution where there are no injections and no flows across the system. This is readily verified because the constraint clearly admits the choice VP(0)=1 and                         
                            
                                
                                    Q
                                
                                
                                    P
                                
                            
                        
                    (0)=0 for all PV nodes p; this is the so-called 'white germ' of the HELM method.
This white germ, reference solution, is an initial physical condition solution.
Claim 7 further recites “7. The multi-dimensional holomorphic embedding method of claim 1, wherein the analytically solving includes expressing variables of the AC power flow equations in the form of the multivariate power series.” Trias column 8 lines 64-67 disclose “Having computed the power series, the last step of the HELM method consists in evaluating the voltages at s=1 by means of analytic continuation. By virtue of Stahl's theorem, near-diagonal Padé approximants provide this directly.” Computing the power series and obtaining a solution is analytically solving voltages for the buses in the form of a multivariate power series. Trias column 2 lines 62-64 discloses “The method, from here onwards termed the Holomorphic Embedding Load-flow Method (HELM), is non-iterative.”
Claim 8 further recites “8. The multi-dimensional holomorphic embedding method of claim 1, wherein the analytically solving includes recursively obtaining the coefficients of the multivariate power series.” Trias column 12 lines 27-30 disclose “The procedure can be repeated several times, thus providing a method to approach the critical point s=1 by solving a sequence of numerically stable HELM power flow problems.” This repeated solving with the Padé-Weierstrass procedure is a recursive solving of the respective coefficients until within a require numerical tolerance proximity of s=1.
Claim 9 further recites “9. The multi-dimensional holomorphic embedding method of claim 1, wherein the analytically solving includes transforming the multivariate power series into multivariable Padé approximants to increase a radius of convergence of analytical solutions of all variables in the AC power flow equations.” Trias column 13 lines 1-4 disclose “At each intermediate stage of the procedure, Padé approximants can provide the function values (not the power series) at points                         
                            
                                
                                    
                                        
                                            s
                                        
                                        
                                            0
                                        
                                    
                                
                                
                                    (
                                    k
                                    )
                                
                            
                        
                     far outside the radius of convergence of the power series, with great precision.” The Padé approximants are transformation of the power series. The power series is the power series. Providing 
Claim 12 recites “12. A method for distributing reactive power among a plurality of reactive power resources of an AC power system to remotely control voltages of the AC power system.” Trias column 6 lines 18-20 disclose “exemplifies the treatment of the most important control device, namely the automatic voltage control (AVR) at generator buses.” Trias column 6 lines 1-3 disclose “automatic voltage regulation (AVR) at so-called PV buses, where the controlling resource is the reactive injection Q provided by the attached generator.” Reactive injection Q is reactive power. The automatic voltage control or regulation (i.e. AVRs) are reactive power resources for a power system to remotely control voltages.
Trias column 14 lines 30-32 disclose “obtain powerflow solutions that observe and enforce control limits for a given network model under various realizations of the load, generation, and other parameters.” Observing is assessing, Enforcing control is controlling.
Claim 12 further recites “the method comprising: by one or more processors.” Trias column 13 lines 17-18 disclose “a computing device 303 having at least one processor or central processing unit (CPU).”
Claim 12 further recites “modifying bus-types of buses of AC power flow equations describing remote voltage control functionality of the AC power system such that each of the bus-types corresponds to a unique embedding method of the AC power flow equations.” Trias column 5 line 25 discloses “The power flow equations.”
Trias column 6 lines 47-54 disclose:
When either limit is reached, the control mode switches its behavior: it regulates                         
                            
                                
                                    Q
                                
                                
                                    p
                                
                            
                        
                     at the limiting value, and the voltage is allowed to depart from the setpoint. This last behavior is therefore equivalent to that of a PQ-type bus. To accommodate this bus-type switching behavior under the holomorphic embedding technique, a suitable embedding must be devised.
Bus-type switching to PQ-type bus when regulating at the limiting value is modifying bus-types in the power flow equations. The holomorphic embedding technique is considered a unique embedding method for the power flow equations.
embedding participation factors, that define how the reactive power is to be distributed among the plurality of reactive power resources, into the AC power flow equations.” Trias column 7 lines 7-11 disclose “The expressions for the limits on the control resources                         
                            
                                
                                    Q
                                
                                
                                    p
                                
                            
                        
                     constitute additional inequality constraints. To encode these together with the above equality constraints into one single constraint equation for each bus, the following expression is devised, which replaces equation (4): [equation (5)].” The control resources define how the reactive power is to be controlled among the distributed available reactive power resources. 
Claim 12 further recites “solving the AC power flow equations in a form of power series or Padé approximants such that coefficients of the power series or Padé approximants are obtained non-iteratively, wherein references of the plurality of reactive power resources are calculated form (sic) the coefficients.” Trias column 8 lines 64-67 disclose “Having computed the power series, the last step of the HELM method consists in evaluating the voltages at s=1 by means of analytic continuation. By virtue of Stahl's theorem, near-diagonal Padé approximants provide this directly.” Trias column 2 lines 62-64 discloses “The method, from here onwards termed the Holomorphic Embedding Load-flow Method (HELM), is non-iterative.” The original solution of HELM is solving the power flow equations in a power series form non-iteratively. The analytic continuation using near-diagonal Padé approximants is also solving power flow equations and is in a form of Padé approximants non-iteratively.
Trias column 12 lines 33-40 disclose “the final solution is easily obtained from the values of all partial solutions: [equation (26)].” Trias column 12 equation (26) discloses “                        
                            
                                
                                    Q
                                
                                
                                    p
                                
                            
                            =
                            ⋯
                        
                    .” Solving for                         
                            
                                
                                    Q
                                
                                
                                    p
                                
                            
                        
                     is solving the power flow equations to obtain reactive power resources.
Claim 12 further recites “and controlling outputs of the plurality of reactive power resources in an operational environment according to the references to maintain bus voltage magnitudes of selected ones of the buses.” Trias column 12 lines 33-40 disclose “the final solution is easily obtained from the values of all partial solutions: [equation (26)].” Trias column 12 equation (26) discloses “                        
                            
                                
                                    Q
                                
                                
                                    p
                                
                            
                            =
                            ⋯
                        
                    .” Solving for                         
                            
                                
                                    Q
                                
                                
                                    p
                                
                            
                        
                     is solving the power flow equations to obtain reactive power resources. The obtained reactive power resource solution is indicating respective outputs for the plurality of reactive power resources of the environment.
observe and enforce control limits for a given network model under various realizations of the load, generation, and other parameters. The generalization … to any other minimization procedure….” Enforcing control limits is controlling outputs to maintain bus voltage magnitudes. See further Trias column 10 lines 13-17.
Claim 13 further recites “13. The method of claim 12, wherein the plurality of reactive power resources includes condensers, generators, static synchronous compensators, static VAR compensators, or voltage source converters-high voltage direct current.” From the above list of alternatives the Examiner is selecting “generators.”
Trias column 6 lines 1-6 disclose “automatic voltage regulation (AVR) at so-called PV buses, where the controlling resource is the reactive injection Q provided by the attached generator. Other examples of control resources are the tap ratio a in regulating transformers (so-called ULTC transformers), or the number of steps in switched shunt capacitor banks.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Trias as applied to claim 1 above, and further in view of Fan, M., et al. “Probabilistic Power Flow Studies for Transmission Systems With Photovoltaic Generation Using Cumulants” IEEE Transactions on Power Systems, vol. 27, no. 4, pp. 2251-2261 (2012) [herein “Fan”].
Claim 2 further recites “2. The multi-dimensional holomorphic embedding method of claim 1 further comprising performing probabilistic power flow analysis on status of the AC power system based on the multivariate power series.” Trias does not explicitly disclose probabilistic power flow or the Edgeworth method; however, in analogous art of power flow studies, Fan page 2251 right column third paragraph lines 2-6 teach “input variables (power injections). … in the PPF study, the input variables are described by their probability distribution functions.”
Probabilistic Power Flow Studies.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Trias and Fan. One having ordinary skill in the art would have found motivation to use Edgeworth expansion into the system of efficient enforcement of control limits in power flow studies for the advantageous purpose “to analyze the uncertainty issues in the transmission system with PV generation installed.” See Fan page 2252 left column third paragraph lines 1-3.
Claim 3 further recites “3. The multi-dimensional holomorphic embedding method of claim 2, wherein the multiple independent symbolic variables are input random variables describing power injections to the AC power system.” Fan page 2251 right column third paragraph lines 2-6 teach “input variables (power injections). … in the PPF study, the input variables are described by their probability distribution functions.” Power injection input variables described by their PDFs are input random variables describing power injections.
Claim 3 further recites “further comprising deriving cumulants of the voltages or line power of the AC power system by a generalized cumulant method.” Trias does not explicitly disclose probabilistic power flow or the Edgeworth method; however, in analogous art of power flow studies, Fan abstract teaches “Three types of approximation expansions based on cumulants, namely the Gram-Charlier expansion, the Edgeworth expansion, and the Cornish-Fisher expansion, are compared.” Edgeworth based on cumulants is a generalized cumulant method. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Trias and Fan. One having ordinary skill in the art would have found motivation to use Edgeworth expansion into the system of efficient enforcement of control limits in power flow studies for the advantageous purpose “to analyze the uncertainty issues in the transmission system with PV generation installed.” See Fan page 2252 left column third paragraph lines 1-3.

Claim 4 further recites “4. The multi-dimensional holomorphic embedding method of claim 3 further comprising obtaining distributions of the voltages or line power of the AC power system based on the cumulants by Gram-Charlier method, Edgeworth method, or Cornish-Fisher method.” From the above list of alternatives the Examiner is selecting “Edgeworth method.”
based on cumulants, namely the Gram-Charlier expansion, the Edgeworth expansion, and the Cornish-Fisher expansion, are compared.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Trias and Fan. One having ordinary skill in the art would have found motivation to use Edgeworth expansion into the system of efficient enforcement of control limits in power flow studies for the advantageous purpose “to analyze the uncertainty issues in the transmission system with PV generation installed.” See Fan page 2252 left column third paragraph lines 1-3.
Claims 10 and 11
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Trias in view of US patent 7,979,239 B2 Trias [herein “’239”].
Claim 10 further recites “10. A method for voltage stability assessment and control for AC power system load areas to prevent voltage collapse.” Trias column 14 lines 30-32 disclose “obtain powerflow solutions that observe and enforce control limits for a given network model under various realizations of the load, generation, and other parameters.” Observing is assessing. Enforcing control is controlling.
Trias column 5 lines 58-60 disclose “several types of control devices on the network, designed to regulate voltage, VARs flow, or other magnitudes.” Control devices designed to regulate voltage. Trias column 10 lines 13-17 disclose:
analytic-continuable along the real axis, up to the first encounter with a point of voltage collapse). A simple bisection strategy can then be used in order to find the highest value of                 
                    
                        
                            s
                        
                        
                            0
                        
                    
                
             such that the voltages                 
                    
                        
                            V
                        
                        
                            i
                        
                    
                    
                        
                            
                                
                                    s
                                
                                
                                    0
                                
                            
                        
                    
                
             achieve the desired precision.
Controlling and enforcing control limits with respect to points of voltage collapse is preventing voltage collapse.
Trias column 6 line 32 discloses “load buses (also called PQ-type buses).” The load buses are load areas.
control of load areas; however, in analogous art of holomorphic embedding of power flow equations, ‘239 column 6 lines 32-38 teaches:
Disclosed herein is a deterministic non-iterative method that improves the existing methods to solve the load flow equations of any power system. Such method in tum provides improved methods for state estimation, generation of restoration plans, the construction of PV and QV curves, voltage stability and contingency analysis, optimal power flow, and operation limits control.
Regarding voltage stability analysis, ‘239 column 4 lines 40-43 discloses “Generating a metric to voltage collapse. One such example is the margin to voltage collapse defined as the largest load change that the power system may sustain at a set of buses from a well-defined operating point.” The load changes which can be sustained at an operating point is and assessment and control of load areas to prevent voltage collapse.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Trias and ‘239. One having ordinary skill in the art would have found motivation to use the solution of power flow equations for voltage stability and contingency analysis into the system of efficient enforcement of control limits in power flow studies for the advantageous purpose of delivering correct calculations when near voltage collapse. See ‘239 column 6 lines 25-29.
Claim 10 further recites “the method comprising: by one or more processors.” Trias column 13 lines 17-18 disclose “a computing device 303 having at least one processor or central processing unit (CPU).”
Claim 10 further recites “embedding at least one independent symbolic variable representing a next-period load increase for all load buses of the AC power system load areas into AC power flow equations.” Trias column 10 lines 34-35 disclose “re-parameterization of the embedding variable is now defined: [equation] (14).” The embedding variable s or its reparameterized version is at least one embedded independent symbolic variable.
Trias column 7 lines 28-32 disclose “Next, the HELM procedure requires expressing all equations (including the constraint equation) in terms of the power series of all functions involved. One should arrive at a full-rank linear system that allows solving for all power series coefficients, order after order, in a sequential manner.”
the embedded power-flow equations under reparameterization.” The embedded power-flow equations are power flow equations. Trias column 14 lines 30-32 disclose “obtain powerflow solutions that observe and enforce control limits for a given network model under various realizations of the load, generation, and other parameters.” Realizations of load for the network includes both increases and decreases in load. A person of ordinary skill in the art would understand that a network model cannot have only load decreases and must at some times involve load increases being monitored.
Claim 10 further recites “analytically expressing power-voltage curves for the load buses in a form of power series or Padé approximants to identify a voltage stability margin for each of the load buses.” Trias column 6 lines 31-32 disclose “This splits the system into two sets of equations, one for load buses (also called PQ-type buses).” The load buses (PQ buses) are load buses.
Trias column 8 lines 64-67 disclose “Having computed the power series, the last step of the HELM method consists in evaluating the voltages at s=1 by means of analytic continuation. By virtue of Stahl's theorem, near-diagonal Padé approximants provide this directly.” The computer power series is the analytical expression of the power-voltage curves for the PQ buses in the form of power series. The analytic continuation using near-diagonal Padé approximants is an implicit disclosure of an analytical expression of power-voltage curves in the form of Padé approximants.
Trias does implicitly but not explicitly disclose power-voltage curves; however, in analogous art of holomorphic embedding of power flow equations, ‘239 column 6 lines 32-38 teaches:
Disclosed herein is a deterministic non-iterative method that improves the existing methods to solve the load flow equations of any power system. Such method in tum provides improved methods for state estimation, generation of restoration plans, the construction of PV and QV curves, voltage stability and contingency analysis, optimal power flow, and operation limits control.
Constructing PV and QV curves is expressing power-voltage curves for the load buses.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Trias and ‘239. One having ordinary skill in the art would have found motivation to use the solution of power flow equations for voltage stability and contingency analysis into the system of efficient enforcement of control limits in power flow studies for the advantageous purpose of delivering correct calculations when near voltage collapse. See ‘239 column 6 lines 25-29.
and controlling load consumption of the load buses according to minima of the voltage stability margins to prevent voltage collapse on the load buses.” Trias column 14 lines 30-34 disclose “obtain powerflow solutions that observe and enforce control limits for a given network model under various realizations of the load, generation, and other parameters. The generalization … to any other minimization procedure….” Observing is assessing, Enforcing control is controlling. A minimization procedure is using a minima. Enforcing control limits with a minimization procedure is controlling according to minima of the voltage stability margins.
Trias column 5 lines 58-60 disclose “several types of control devices on the network, designed to regulate voltage, VARs flow, or other magnitudes.” Control devices designed to regulate voltage. Trias column 10 lines 13-17 disclose:
analytic-continuable along the real axis, up to the first encounter with a point of voltage collapse). A simple bisection strategy can then be used in order to find the highest value of                 
                    
                        
                            s
                        
                        
                            0
                        
                    
                
             such that the voltages                 
                    
                        
                            V
                        
                        
                            i
                        
                    
                    
                        
                            
                                
                                    s
                                
                                
                                    0
                                
                            
                        
                    
                
             achieve the desired precision.
Controlling and enforcing control limits with respect to points of voltage collapse is preventing voltage collapse.
Thus, Trias discloses enforcing control limits in regard to voltage of system with load buses and generator buses.
But Trias does not explicitly disclose controlling load consumption; however, in analogous art of holomorphic embedding of power flow equations, ‘239 column 4 lines 10-25 teaches:
1) Limit violation control or parameters outside operating limits. … generate proposed remedial actions by means of using load flow ….
…
Extreme remedial action always involve load shedding,
Remedial actions on respective load flow and load shedding is controlling load consumption to prevent voltage collapse.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Trias and ‘239. One having ordinary skill in the art would have found motivation to use limit violation controls into the system of enforcing control limits for the advantageous purpose of defining what it means to enforce control limits. Further motivation is found for the purpose of controlling parameters within operating limits. See ‘239 column 4 lines 10-29.
11. The method of claim 10, wherein the Padé approximants are adaptive two-stage Padé approximants.” Trias column 13 lines 1-4 disclose “At each intermediate stage of the procedure, Padé approximants can provide the function values (not the power series) at points                 
                    
                        
                            
                                
                                    s
                                
                                
                                    0
                                
                            
                        
                        
                            (
                            k
                            )
                        
                    
                
             far outside the radius of convergence of the power series, with great precision.” Each intermediate stage is a respective second stage for the Padé approximants to provide respective function values. Thus, Trias teaches Padé approximants that adapt to the respective                 
                    
                        
                            s
                        
                        
                            0
                        
                    
                
             point as respective second stage(s).
Examiner Recommendation
The Examiner recognizes the Trias references, including the other cited references also authored by Trias and made of record, teaches what is described in the Specification as a conventional method of HELM. Specifically, the HELM method of Trias column 7 lines 20-25 starts with a reference “white germ” solution at s=0 and proceeds to obtain a power flow solution at s=1. Applicant’s Specification at paragraphs 149 et seq. section (VII) “CONVENTIONAL HOLOMORPHIC EMBEDDING LOAD FLOW METHOD” describes this disclosure as conventional.
In contrast, Specification paragraph 108 et seq. section (III)(B) “From Single-Dimension to Multi-Dimension” discloses “Here, we propose an MDHEM to obtain a wide variety of power flow solutions in the space about multiple embedded variables, i.e. s1, s2, ... , sD. Here D is the number of dimensions.” This disclosure in the Specification is different from Examiner’s claim interpretation because the claim language is not limited to the examples described in the Specification. That is, the broadest reasonable interpretation (see MPEP §2111.01) of the claim language “multi-dimensional” is broad enough to cover the additional constraint variables of the reactive power resources                 
                    
                        
                            Q
                        
                        
                            P
                        
                    
                
             taught by Trias. But Examiner recognizes the more detailed example found in the Specification would overcome these teachings in Trias.
Note: For claim 1 the claim language listing of alternatives “multivariate power series or multivariable Padé approximants about the multiple independent symbolic variables” is interpreted such that the claim language “about the multiple independent symbolic variables” is applied only to the recited “Padé approximants” and is viewed as not being a requirement of the recited “multivariate power series. Amending claim 1 to repeat the requirement of the “about the multiple independent symbolic variables” as 
Additionally, Examiner notes neither claims 10 nor 12 recite a multivariable aspect as discussed above. Accordingly, claims 10-13 are nowhere near as close to overcoming prior art teachings as compared with claim 1 which does at least claim “multivariate” and “multi-dimensional.” Claims 10 and 12 will likely require amendment to include both the “multivariate” and “multi-dimensional” aspect already claimed by claim 1 and further amended according to however claim 1 is clarified to distinguish over the Trias’ references of record.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7519506 B2 Trias; Antonio
teaches
Monitoring and managing electrical power transmission and distribution networks
US 20170177016 A1 Chiang; Hsiao-Dong et al.

Smart Power Flow Solvers for Smart Power Grids
US 8849614 B2 Trias; Antonio

Monitoring and managing three-phase power flows in electrical transmission and distribution networks


Not prior art; cited above in respect to Specification objection to figure 31 numbering of equations.
Rao, S., et al. "The Holomorphic Embedding Method Applied to the Power-Flow Problem" IEEE Transactions on Power Systems, vol. 31, issue 5 (2016)

Conventional Holomorphic Embedding. Changing bus-type if reactive power limits are violated.
Padé approximants for analytic continuation.
Santos, A.C., et al. "Holomorphic Embedding Approach as an Alternative Method for Solving the Power Flow Problem" IEEE Workshop on Communication Networks & Power Systems (November 2017)

Holomorphic Embedding Load Flow Method (HELM).
Near-diagonal Padé approximants.
Wang, B., et al. "Multi-Stage Holomorphic Embedding Method for Calculating the Power-Voltage Curve" IEEE Transactions on Power Systems, vol. 33, issue 1, pp. 1127-1129 (2 June 2017)

Using multi-stage holomorphic embedding (MSHEM) for calculating power-voltage curves.
Only a single “complex variable s.”
Santos, A.C., et al. "Load Flow Problem Formulation as a Holomorphic Embedding Method" Simposio Brasileiro de Sistemas Eletricos (28 June 2018)

Holomorphic Embedding Load Flow Method (HELM).
Near-diagonal Padé approximants.
Aien, M., et al. "A Comprehensive Review on Uncertainty Modeling Techniques in Power System Studies" Renewable & Sustainable Energy Reviews, vol. 57, pp. 1077-1089 (2016)

Technology background; probabilistic power system studies including Gram-Charlier, Edgeworth, and Cornish-Fisher methods.
Schellenberg, A., et al. "Cumulant-Based Probabilistic Optimal Power Flow (P-OPF) With Gaussian and Gamma Distributions" IEEE Transactions on Power Systems, vol. 20, no. 2, pp. 773-781 (2005)

P-OPT cumulant based Edgeworth


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        23 March 2021